DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed September 30, 2021 has been entered. Claims 1-24 and 35-48 are now pending. Claims 25-34 have been canceled. Claims 35-48 are new. Only claims 23 and 24 are in original form. The independent claims are claims 1 and 19. 
The applicant’s Remarks, filed September 30, 2021, has been fully considered. The applicant notes that the amendments, especially to claims 1 and 19, and the new claims, are based on the discussion between the applicant and examiner during the interview, which occurred on September 15, 2021. This may be why the applicant has not made any arguments to the applied art, nor arguments to the 35 USC 112 rejections made in the Non-Final Rejection, filed March 3, 2021. 
The Non-Final Rejection, filed March 3, 2021, rejected claim 6 under 35 USC 112(a) for not having written description. However, the claim has been amended to remove the offending clause. Therefore the rejection is withdrawn. 
The Non-Final Rejection, filed March 3, 2021, rejected claim 15 under 35 USC 112(b). Claim 15 has been amended to change “said…autonomous vehicle platform” to “said…computer”. The antecedent to this computer is the computer in claim 1 that is part of the multi-passenger vehicle.  Therefore the 35 USC 112(b) rejection for claim 15 is withdrawn. 
Non-Final Rejection, filed March 3, 2021, rejected claim 20 under 35 USC 112(b). Claim 20 has now been amended to remove the offending term “intention”. Therefore, the rejection of claim 20 is withdrawn. 
Due to the applicant’s amendments, the grounds for rejection have changed. Please see the rejections below. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 as amended recites, in part: “at least one traveler application is configured to display the location of a nearest shuttle stop.” One might ask whether this claim is 
While the specification seems to support this interpretation, there may be an error in the specification, which is why this written description rejection is written. The specification teaches in paragraph 0168 that there can be a “programmed nearest pick-up or drop-off location.” And paragraph 00213 teaches a “station nearest to building D”. Paragraph 00412 teaches that a user can summon a shuttle to “‘Pickup (nearest destination)’ to schedule a pickup at the user’s current location”. It seems the specification may have meant: ‘Pickup (current location)’ to schedule a pickup at the user’s current location. 
This seems likely because the rest of paragraph 00412 and Figures 56G-H indicate that the shuttle picks up the user at building I (the user’s current location) and takes the user to the desired destination (building C). The user doesn’t want to be picked up at a stop nearest the destination, building C, but nearest the user’s current location, building I. The examiner will accept a specification amendment to fix this problem, or will consider arguments explaining why the specification is not in error here.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-4, 19, 35-38, 40-45, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy et al (US2018/0339712 A1) in view of Tran et al. (US2020/0167697 A1), filed Nov. 27, 2018, in further view of Ma et al. (CN 108,973,898 A), published Dec. 11, 2018.
Note that the Provisional Specification (62/635,503) of the present application (16/286,330), filed Feb. 26, 2018, does not contain any of the material contained in the amended claims related to a sensor that detects passenger body poses, sitting, and standing, and controlling the vehicle accordingly. That information was only included in the full specification, filed Feb. 26, 2019. Therefore, the Tran and Ma disclosure are prior art with respect to this amended material. 


Regarding claim 1, Kislovskiy teaches:
An on-demand shuttle system (see paragraph 0029), comprising: 
at least one traveler application for requesting a shuttle (see Fig. 3, item “service app 375” and paragraph 0069) and configured to execute on at least one client device (see paragraph 0069 for “user’s “computing device 370”
a traveler mobile application (see Fig. 3, item “service app 375” and paragraph 0069), executing on a handheld mobile device (see paragraph 0069 for “user’s “computing device 370”), 
a traveler kiosk application, executing on a stationary computer, or 
a traveler desktop application, executing on a computer desktop, 
a manager client application executing on a dispatch server (see Fig. 3, item 300 and paragraph 0069 for the “on-demand transport management system 300, which is a manager client application executing on a dispatch server.), and 
at least one autonomous shuttle (see Fig. 3, items 387, 381, and 389. See paragraph 0028 for SDAV meaning autonomous vehicle having a safety driver, and the other acronyms used in the cited item numbers), comprising: 
a multi-passenger vehicle including a passenger compartment and a passenger door (see Fig. 3, items 387, 381, and 389. These are four-door vehicles and obviously multi-passenger. Furthermore, if the vehicle has a safety driver and picks of a rider, it must be multi-passenger.), 
a plurality of sensors arranged respectively at the front, sides, and rear of said multi-passenger vehicle (see Fig. 5 for the sensors of item 502. See paragraph 0105 for the sensors pointing in all directions and a providing 360 degree sensor view. See paragraph 0105 for including cameras in “any number”. A person of ordinary skill in the art (POSITA) would not doubt that this teaches cameras arranged on all four sides of the vehicle.), 
at least one further sensor configured to sense passengers within the passenger compartment; 
at least one computer, coupled to said plurality of sensors and to the at least one further sensor, 
a wireless modem, coupled to said computer, for communicating with at least one of said dispatch server and said at least one client device (see Fig. 5, for the “Comm interface 535” which communicates with the “transport management system 590,” which includes communicating with client devices. See paragraph 0103 for 590 receiving instructions from on-demand transport management system 300 of Fig. 3), 
configured to communicate information to passengers in the passenger compartment (see paragraph 0071 for a “driver application 386 on a driver device 385, which can include a tablet. Note that a safety driver is a passenger. Claim 3 of the instant application makes this clear. Furthermore, like taxi cab meters, devices that a driver can see are also intentionally visible to the passenger.); and 
an autonomous vehicle controller including at least one neural network (see Fig. 5 for the AV Control System with its various engines, which are computers. See paragraph 0185 for the AV control system 520 in Fig. 5 including a neural network.).  

at least one further sensor configured to sense passengers within the passenger compartment; 
at least one computer, coupled to said plurality of sensors and to the at least one further sensor, 
an autonomous vehicle controller including at least one neural network responsive to the at least one further sensor, 
the autonomous vehicle controller controlling autonomous operation of the multi-passenger vehicle in response to sitting and standing body poses of passengers within the passenger compartment that the at least one further sensor senses.  
However, Ma teaches: 
at least one further sensor configured to sense passengers within the passenger compartment (see the bottom of page 5 of the attached English translation for a camera.); 
at least one computer, coupled to said plurality of sensors and to the at least one further sensor (see the bottom of page 6 for “electronic hardware” including a “computer”.), 
the autonomous vehicle controller controlling autonomous operation of the multi-passenger vehicle in response to sitting and standing body poses of passengers within the passenger compartment that the at least one further sensor senses (see the bottom of page 5. It is noted here that Ma does not teach brining a vehicle to a stop when passengers stand up or stand up and move to a door. Ma only teaches keeping the vehicle stopped when passengers are standing and allowing it to move when passengers are seated.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, to add the additional features of at least one further sensor configured to sense passengers within the passenger compartment, at least one computer, coupled to said plurality of sensors and to the at least one further sensor, the autonomous vehicle controller controlling autonomous operation of the multi-passenger vehicle in response to sitting and standing body poses of passengers within the passenger compartment that the at least one further sensor senses, as taught by Ma. The motivation for doing so would be to improve “safety when starting” the vehicle, as recognized by Ma (see the middle of page 2). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
Yet Kislovskiy and Ma do not appear to further teach: 
an autonomous vehicle controller including at least one neural network responsive to the at least one further sensor
However, Tran teaches:
an the examiner has crossed out the word autonomous here, though Kislovskiy and Ma both teach this. The word has not been fully deleted to more clearly show who teaches what. This is in the interest of a clear Detailed Action to promote compact prosecution. With that in mind, see Tran paragraph 0042 for using machine learning to detect passenger movements.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy and Ma, to add the additional features of a vehicle controller including at least one neural network responsive to the at least one further sensor, as taught by Tran. The motivation for doing so would be determine if passengers are standing, as recognized by Tran (see paragraph 0033). Furthermore, neural networks are frequently used in the art to analyze images and classify them for the purposes of controlling autonomous vehicles. Combining the camera and analysis taught by Ma with a camera and neural network analysis taught by Tran is therefore obvious. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
In summary of the entire claim, internal-facing sensors on vehicles to detect what occupants are doing is well known in the art. Ma teaches one of these that detects when passengers are standing and seated and controls an autonomous vehicle based on that 


Regarding claim 2, Kislovskiy, Ma, and Tran teach the system of claim 1.
Kislovskiy further teaches:
A system wherein: 
said plurality of sensors includes at least one sensor from the group of sensors comprising: 
at least one camera, 84
at least one infrared camera, 
at least one stereo camera, 
at least one RADAR, 
at least one LIDAR (see Fig. 5, item 503 and paragraph 0105 for Lidar), 
at least one camera and one RADAR, or 
at least one camera, one RADAR, and one LIDAR.  

Regarding claim 3, Kislovskiy, Ma, and Tran teach the system of claim 1.

A system wherein: 
said at least one autonomous shuttle further comprises a safety driver interface application (see paragraph 0071 for a “driver application 386 on a driver device 385, which can include a tablet. Note that a safety driver is considered a passenger. Claim 3 makes this clear.)

Regarding claim 4, Kislovskiy, Ma,  and Tran teach the system of claim 1.
Kislovskiy further teaches:
A system wherein: 
said safety driver interface application is configured to allow a human safety driver to activate autonomous vehicle driving mode and to terminate autonomous vehicle driving mode when the autonomous vehicle driving mode is activated (see paragraphs 0051 and 0101 for the safety driver being able to activate and terminate the autonomous vehicle driving mode).

Regarding claim 19, Kislovskiy teaches:
An autonomous shuttle, comprising: 
a multi-passenger vehicle including a passenger compartment and a passenger door (see Fig. 3, items 387, 381, and 389. See paragraph 0028 for SDAV meaning autonomous vehicle having a safety driver, and the other acronyms used in the cited item numbers. see Fig. 3, items 387, 381, and 389. These are four-door vehicles and obviously multi-passenger. Furthermore, if the vehicle has a safety driver and picks of a rider, it must be multi-passenger.), 
a plurality of sensors arranged respectively at the front, sides, and rear of said multi- passenger vehicle (see Fig. 5 for the sensors of item 502. See paragraph 0105 for the sensors pointing in all directions and a providing 360 degree sensor view. See paragraph 0105 for including cameras in “any number”. A person of ordinary skill in the art (POSITA) would not doubt that this teaches cameras arranged on all four sides of the vehicle.), 
at least one further sensor that is configured to sense the postures of passengers within the passenger compartment, 
a computer, coupled to said sensors and to control the passenger door, -9-HICOK et al.Atty Docket No.: RWF-6610-0056 Appl. No. 16/286,330 
a wireless modem, coupled to said computer, for communicating with a dispatch server (see Fig. 5, for the “Comm interface 535” which communicates with the “transport management system 590,” which includes communicating with client devices. See paragraph 0103 for 590 receiving instructions from on-demand transport management system 300 of Fig. 3), 
a passenger interface configured to communicate information to passengers in the passenger compartment (see paragraph 0071 for a “driver application 386 on a driver device 385, which can include a tablet. Note that a safety driver is a passenger. Claim 3 of the instant application makes this clear. Furthermore, like taxi cab meters, devices that a driver can see are also intentionally visible to the passenger.
an autonomous vehicle controller including at least one neural network (see Fig. 5 for the AV Control System with its various engines, which are computers. See paragraph 0185 for the AV control system 520 in Fig. 5 including a neural network.), 
the autonomous vehicle controller configured to 
generate intended autonomous operations of the multi-passenger vehicle at least in part in response to the at least one further sensor sensing whether passengers are sitting or standing within the passenger compartment, and 
to control autonomous operation of the multi-passenger vehicle 
Yet Kislovskiy does not appear to explicitly further teach:
at least one further sensor that is configured to sense the postures of passengers within the passenger compartment, 
a computer, coupled to said sensors and to control the passenger door, -9-HICOK et al.Atty Docket No.: RWF-6610-0056 Appl. No. 16/286,330 
an autonomous vehicle controller including at least one neural network and responsive to the at least one further sensor
the autonomous vehicle controller configured to 
generate intended autonomous operations of the multi-passenger vehicle at least in part in response to the at least one further sensor sensing whether passengers are sitting or standing within the passenger compartment, and 
However, Ma teaches: 
at least one further sensor that is configured to sense the postures of passengers within the passenger compartment (see the bottom of page 5.), 
a computer, coupled to said sensors and to control the passenger door (see the bottom of page 5. The door first must be closed, then the system is instructed to look to see if passengers are standing. The door position sensor and the passenger sensor are coupled in the computer that performs this method), -9-HICOK et al.Atty Docket No.: RWF-6610-0056 Appl. No. 16/286,330 
the autonomous vehicle controller configured to 
generate intended autonomous operations of the multi-passenger vehicle at least in part in response to the at least one further sensor sensing whether passengers are sitting or standing within the passenger compartment (see the bottom of page 5), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, to add the additional features of at least one further sensor that is configured to sense the postures of passengers within the passenger compartment, a computer, coupled to said sensors and to control the passenger door, the autonomous vehicle controller configured to generate intended autonomous operations of the multi-passenger vehicle at least in part in response to the at least one further sensor sensing whether passengers are sitting or standing within the passenger compartment, as taught by Ma. The motivation for doing so would be to improve “safety when starting” the vehicle, as recognized by Ma (see the middle of page 2). 
KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
Yet Kislovskiy and Tran do not appear to further teach:
an autonomous vehicle controller including at least one neural network responsive to the at least one further sensor, 
Yet Tran teaches:
an the examiner has crossed out the word autonomous here, though Kislovskiy teaches this. The word has not been deleted to more clearly show who teaches what in the interest of compact prosecution. With that in mind, see Tran paragraph 0042 for using machine learning to detect passenger movements.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy and Ma, to add the additional features of a vehicle controller including at least one neural network responsive to the at least one further sensor, as taught by Tran. The motivation for doing so would be determine if passengers are standing, as recognized by Tran (see paragraph 0033). Furthermore, neural networks are frequently used in the art to analyze images and classify them for the purposes of controlling autonomous vehicles. Combining the camera and analysis taught by Ma with a camera and neural network analysis taught by Tran is therefore obvious. 
KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 35, Kislovskiy, Ma, and Tran teach the system of claim 1.
	Yet Kislovskiy and Ma do not appear to further teach: 
A system wherein 
the autonomous vehicle controller determines whether a passenger has left his seat and is standing near the passenger door.  
However, Tran teaches:
A system wherein 
the autonomous vehicle controller determines whether a passenger has left his seat and is standing near the passenger door (see paragraph 0033).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, Ma, and Tran to add the additional features wherein the autonomous vehicle controller determines whether a passenger has left his seat and is standing near the passenger door, as taught by Tran. The motivation for doing so would be determine if passengers want to get off at the next stop, as recognized by Tran (see paragraph 0033). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claim 36, Kislovskiy, Ma, and Tran teach the system of claim 1.
	Yet Kislovskiy and Ma do not appear to further teach: 
A system wherein 
the autonomous vehicle controller detects in response to the at least one further sensor when a passenger stands up and moves closer to the passenger door (see paragraph 0033).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, Ma, and Tran to add the additional features wherein the autonomous vehicle controller detects in response to the at least one further sensor when a passenger stands up and moves closer to the passenger door, as taught by Tran. The motivation for doing so would be determine if passengers want to get off at the next stop, as recognized by Tran (see paragraph 0033).  
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 37, Kislovskiy, Ma, and Tran teach the system of claim 1.
	Yet Kislovskiy and Ma do not appear to further teach: 

the autonomous vehicle controller determines in response to the at least one further sensor when a passenger's body pose(s) indicate(s) the passenger intends to get off at a next stop (see paragraph 0033).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, Ma, and Tran to add the additional features wherein the autonomous vehicle controller determines in response to the at least one further sensor when a passenger's body pose(s) indicate(s) the passenger intends to get off at a next stop, as taught by Tran. The motivation for doing so would be determine if passengers want to get off at the next stop, as recognized by Tran (see paragraph 0033).  
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 38, Kislovskiy, Ma, and Tran teach the system of claim 1.
	Yet Kislovskiy does not appear to further teach: 
A system wherein 
the autonomous vehicle controller does not move the autonomous shuttle until it detects in response to the at least one further sensor that all passengers are seated.  
However, Ma teaches:
the autonomous vehicle controller does not move the autonomous shuttle until it detects in response to the at least one further sensor that all passengers are seated (see the bottom of page 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, Ma, and Tran to add the additional features of a system wherein the autonomous vehicle controller does not move the autonomous shuttle until it detects in response to the at least one further sensor that all passengers are seated, as taught by Ma. The motivation for doing so would be to improve “safety when starting” the vehicle, as recognized by Ma (see the middle of page 2). 

Regarding claim 40, Kislovskiy, Ma, and Tran teach the system of claim 1.
	Yet Kislovskiy does not appear to further teach: 
A system wherein 
the neural network implements an activity classifier that classifies a sequence of body poses of a passenger. 
However, Ma teaches:
A system wherein 
the see the middle of page 5 for a camera detecting if a passenger has stood up and walked toward a door.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, to see the middle of page 2). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
Yet Kislovskiy and Ma do not further teach: 
A system wherein 
the neural network implements an activity classifier that classifies a sequence of body poses of a passenger.
However, Tran teaches: 
A system wherein 
the neural network implements an activity classifier that classifies see paragraph 0042 for the neural network/machine learning. See paragraph 0033 for determining the seated and standing positions of the occupants.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy and Ma, to add the additional features of a neural network  that implements an activity classifier that classifies body poses of a passenger, as taught by Tran. The motivation for doing so would be determine if passengers are standing, as recognized by Tran (see paragraph 0033). Furthermore, neural networks are frequently used in the art to analyze images and classify them for the purposes of controlling autonomous vehicles. Combining the camera and analysis taught by Ma with a camera and neural network analysis taught by Tran is therefore obvious. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 41, Kislovskiy, Ma, and Tran teach the system of claim 1.
	Yet Kislovskiy does not appear to further teach: 
A system wherein 
the autonomous shuttle includes a door controller and the autonomous operation comprises the door controller automatically opening or closing the passenger door.  
However, Ma teaches:
A system wherein 
the autonomous shuttle includes a door controller and the autonomous operation comprises the door controller automatically opening or closing the passenger door (see the bottom of page 5. The door first must be closed, then the system is instructed to look to see if passengers are standing. The door position sensor and the passenger sensor are coupled in the computer that performs this method.)
see the middle of page 2). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 42, Kislovskiy, Ma, and Tran teach the system of claim 19. For the rest of this rejection, please see the rejection of claim 35, which is substantially similar to this claim. 


Regarding claim 43, Kislovskiy, Ma, and Tran teach the system of claim 19. For the rest of this rejection, please see the rejection of claim 36, which is substantially similar to this claim. 


Regarding claim 44, Kislovskiy, Ma, and Tran teach the system of claim 19. For the rest of this rejection, please see the rejection of claim 37, which is substantially similar to this claim. 

Regarding claim 45, Kislovskiy, Ma, and Tran teach the system of claim 19. For the rest of this rejection, please see the rejection of claim 38, which is substantially similar to this claim. 

Regarding claim 47, Kislovskiy, Ma, and Tran teach the system of claim 19. For the rest of this rejection, please see the rejection of claim 40, which is substantially similar to this claim. 

Regarding claim 48, Kislovskiy, Ma, and Tran teach the system of claim 19. For the rest of this rejection, please see the rejection of claim 41, which is substantially similar to this claim. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Ma in further view of Tran in further view of Xiaoji Chen (Chen, “Engineering Uber’s Self-Driving Car Visualization Platform for the Web,” August 28, 2017,  https://eng.uber.com/atg-dataviz/).


Regarding claim 5, Kislovskiy, Ma, and Tran teach the system of Claim 3.
Yet Kislovskiy, Ma, and Tran do not appear to explicitly further teach:
A system for requesting a ride from a shuttle wherein: 
said safety driver interface application includes a master display screen, configured to display a real-time view from at least one camera mounted on said autonomous shuttle.
However, Chen teaches:
A system for requesting a ride from a shuttle wherein: 
said safety driver interface application includes a master display screen, configured to display a real-time view from at least one camera mounted on said autonomous shuttle (see Chen, page 1 for a data visualization interface  for “operators” to “inspect” the “information collected” by the autonomous vehicle. See the second to last paragraph on page 4 states that “vehicle operators need the vehicle logs to play in real time. See also Chen, image on page 3, attached below as Figure 1 of this Detailed Action.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, Ma, and Tran, to add the additional features of a system for requesting a ride from a shuttle wherein: said safety driver interface application includes a master display screen, configured to display a real-time view from at least one camera mounted on said autonomous shuttle, as taught by Chen. The motivation for doing so would be to allow operators to inspect and debug vehicle navigation information and thereby improve how self-driving vehicles interpret and perceive the world around them, as recognized by Chen (see page 1, paragraph 1). 

This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


    PNG
    media_image1.png
    632
    1081
    media_image1.png
    Greyscale

Figure 1 – Image on page 3 of Chen.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view Ma in further view of Tran in further view of Chen in further view of Cho et al. (KR20140137774A). 

Regarding claim 6, Kislovskiy, Ma, Tran, and Chen teach the system of Claim 5.
Yet Kislovskiy, Ma, Tran, and Chen do not appear to explicitly further teach:
A system wherein: 
said master display screen is further configured to display sensed number of passengers on board said shuttle.
However Cho teaches:
A system wherein: 
said master display screen is further configured to display sensed number of passengers on board said shuttle (this claim has support in at least Fig. 22 of the disclosure. See Cho, paragraph 0001 at the bottom of page 2 of the attached English translation a monitor that displays the current number of passengers. See paragraph 0001 for the monitor being installed so that the driver can see it. Since a safety driver is a passenger of sorts, and since it’s well known that passengers can see displays meant for drivers, Cho teaches this limitation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, Ma, Tran, and Chen to add the additional features of a system wherein: said master display screen is further configured to display sensed number of passengers on board said shuttle, as taught by Cho. The motivation for doing so would be to improve occupant safety by ensuring that the vehicle occupants are the registered and expected occupants, as recognized by Chen (see page 1, paragraph 0001). 
KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Ma in further view of Tran in further view of Chen in further view of Kim et al. (US2018/0093663 A1).

Regarding claim 7, Kislovskiy, Ma, Tran and Chen teach the system of Claim 5.
Yet Kislovskiy, Ma, Tran, and Chen do not appear to explicitly further teach:
A system wherein: 
said master display screen is further configured to display information regarding said at least one autonomous shuttle graphically superimposed on said real-time view.
However, Kim teaches:
A system wherein: 
said master display screen is further configured to display information regarding said at least one autonomous shuttle graphically superimposed on said real-time view (first it is necessary to determine what this claim means and whether or not it has written description. This claim refers to the said real-time view whose antecedent is in claim 5. Claim 5 teaches a real-time view from a camera. Therefore claim 7 teaches displaying a real-time camera image with the autonomous shuttle graphically superimposed on it. Is there written description for this in the disclosure? The specification does not use the term superimposed. Figure 22 of the drawings do show graphics (or “bounding boxes”) superimposed on a camera view displayed on the master display screen (see Figure 22 and paragraphs 0075 and 00247. Figure 22A and paragraph 00248 teach providing graphics on a cyclists and displaying those graphics on the cyclists in the real-time camera image. Yet this does not describe displaying information regarding said at least one autonomous shuttle graphically superimposed on said real-time view. However, barely visible in Figure 22A, is text about a bicyclist in the path of the vehicle. This appears to be described in paragraph 00248 which teaches that confidence visualizations can provide “a visual feast showing the vehicle’s brain” and thereby instill confidence in passengers. Such graphics could include: “‘I am stopping because there is something in the road,’” as taught in paragraph  00248. Therefore, claim 7 does not lack written description. With all that in mind, see Kim. Kim teaches a vehicle that performs autonomous parking (see Fig. 8, S101). This parking can include obstacles, such as people, and forward motion of the vehicle (see Fig. 11). According to paragraph 0038, Fig. 6 of Kim shows a display generated from a camera image. As can be seen in Fig. 6, images 520 and 530, various objects are highlighted, showing that the autonomous vehicle sees these objects. This is information about the host vehicle. This information along with text indicating the distance to the objects is superimposed on the real-time view. As discussed in paragraphs 0174 and 0176-0180, the combined image may be displayed in the dashboard display, 180b, which is shown in Fig. 7.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, Ma,   Tran, and Chen, to add the additional features of a system for system for requesting a ride from a shuttle wherein: said master display screen is further configured to display information regarding said at least one autonomous shuttle graphically superimposed on said real-time view, as taught by Kim. The motivation for doing so would be to allow the occupant “to check” the vehicle traveling information, as recognized by Kim (see paragraph 0389). 

Regarding claim 8, Kislovskiy, Ma, Tran, Chen, and Kim teach the system of Claim 7.
Yet Kislovskiy, Ma, Tran, and Kim do not appear to explicitly further teach:
A system wherein: 
said displayed information comprises a map of drivable free space.  
However, Chen teaches:
A system wherein: 
said displayed information comprises a map of drivable free space (see Chen, image on page 3, which is Figure 1 of this Detailed Action. Note that page 6 of Chen states that the visualization of the image is a screen shot from a “camera” that displays in “real time.” As described on Chen, page 4, the image is made up of multiple “layers[s],” in order to show “ground surfaces and cars…paths (lanes and trajectories) and “objects on the road.” The image on page 3 of Chen therefore compares well with Figures 22 of the instant application. In Chen, the drivable free space is shown in the black region and the darker gray region that clearly indicates crosswalks. The green vehicle is obviously not drivable free space, while the green trajectory definitely is. The pink boxes are not drivable free space. Furthermore, as previously emphasized, the images shown in the Chen article are made for the “operators” of Uber’s “autonomous” vehicles (see Chen, pages 1 and 2).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, Ma, Tran, Chen, and Kim, to add the additional features of a system for requesting a ride from a shuttle wherein: said displayed information comprises a map of drivable free space, as taught by Chen. The motivation for doing so would be to allow operators to inspect and debug vehicle navigation information and thereby improve how self-driving vehicles interpret and perceive the world around them, as recognized by Chen (see page 1, paragraph 1). 

This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 9 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Ma, in further view of Tran in further view of Donnelly et al. (US Pat. No. 9,904,375).

Regarding claim 9, Kislovskiy, Ma, and Tran teach the system of Claim 1.
Kislovskiy further teaches:
A system wherein: 
the autonomous vehicle controller produces an intent to control an autonomous shuttle control event (this clause has written description at least in paragraph 00139 of the specification of the present application where it is taught that external signaling devices can signal to other vehicles and drivers “concerning the intention of the [host] vehicle to stop, move, turn or otherwise navigate, in order to warn the other drivers and indicate aspects of the intentions and decision making of the autonomous vehicle controller.” With that in mind, see Kislovskiy, paragraph 0189, for item 1828, which is “signaling systems,” i.e. turn signals. See paragraph 0043 for “directional signaling.” See paragraph 0135 for the autonomous vehicle being able to signal intent.).
However, Kislovskiy, Ma, and Tran do not appear to explicitly further teach: 
A system wherein: 
said autonomous shuttle further comprises an external interface application, for notifying entities external of the autonomous shuttle of said produced intent.  
Yet Donnelly teaches:
A system wherein: 
said autonomous shuttle further comprises an external interface application, for notifying entities external of the autonomous shuttle of said produced intent (see Figs. 4A-4H and col. 5, line 45-52 for the displayed signs being for passengers of the vehicle and others. See col. 6, lines 15-31 for the system providing safety or courtesy information to users, bystanders, and other drivers, such as information that it is safe to cross in front of the host vehicle, turn signals, or alerting a user to the presence of an open door when the user is departing the vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, Ma,  and Tran, to add the additional features of a system wherein said autonomous shuttle further comprises an external interface application, for notifying entities external of the autonomous shuttle of said produced intent, as taught by Donnelly. The motivation for see col. 4, lines 1-2 and lines 29-30). 
This combination is especially obvious since Kislovskiy and Donnelly are both disclosures that are assigned to Uber and it would be obvious for Uber to combine its own technology in order to improve the safety and operability of its own systems. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 21, Kislovskiy, Ma, and Tran teach the system of Claim 19.
Yet Kislovskiy, Ma, and Tran do not appear to explicitly further teaches:
An autonomous shuttle, further comprising 
an external display coupled to said computer, the external display notifying those outside of the shuttle of said intended autonomous operations.  
	Yet Donnelly teaches:
An autonomous shuttle, further comprising 
an external display coupled to said computer, the external display notifying those outside of the shuttle of said intended autonomous operations (this amendment has support in at least paragraph 0139. With that in mind, see Donnelly, Figs. 4A-4H and col. 5, line 45-52 for the displayed signs being for passengers of the vehicle and others. See col. 6, lines 15-31 for the system providing safety or courtesy information to users, bystanders, and other drivers, such as information that it is safe to cross in front of the host vehicle, turn signals, or alerting a user to the presence of an open door when the user is departing the vehicle. See also col. 4, lines 36-39 for the Lidar system displaying a “stop signals, turn signals, messages and/or signaling that the vehicle is going to stop.” This is to bystanders.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, Ma, and Tran to add the additional features of an external display coupled to said computer, the external display notifying those outside of the shuttle of said intended autonomous operations, as taught by Donnelly. The motivation for doing so would be to enhance the courtesy and safety of autonomous vehicles, as recognized by Donnelly (see col. 4, lines 1-2 and lines 29-30). 
This combination is especially obvious since Kislovskiy and Donnelly are both disclosures that are assigned to Uber and it would be obvious for Uber to combine its own technology in order to improve the safety and operability of its own systems. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding, claim 22, Kislovskiy and Donnelly teach, the autonomous shuttle of Claim 19.
Yet Kislovskiy does not appear to explicitly further teach: 

said external display is configured to indicate at least one intended autonomous operation.  
However, Donnelly teaches:
An autonomous shuttle wherein 
said external display is configured to indicate at least one intended autonomous operation (see Donnelly, Fig. 4A showing a turn signal and col. 6 lines 15-31).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy and Donnelly, to add the additional features of an autonomous shuttle wherein said external display is configured to indicate at least one shuttle intention, as taught by Donnelly. The motivation for doing so would be to enhance the safety of autonomous vehicles, as recognized by Donnelly (see col. 4, lines 1-2 and lines 29-30). 
This combination is especially obvious since Kislovskiy and Donnelly are both disclosures that are assigned to Uber and it would be obvious for Uber to combine its own technology in order to improve the safety and operability of its own systems. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Yet Kislovskiy does not appear to explicitly further teach: 
An autonomous shuttle wherein 
said external display is configured to indicate the presence of a potentially unsafe condition.  
However, Donnelly teaches:
An autonomous shuttle wherein 
said external display is configured to indicate the presence of a potentially unsafe condition (see col. 4, lines 36-39 for the Lidar system displaying a “stop signals, turn signals, messages and/or signaling that the vehicle is going to stop.” This is for bystanders.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy and Donnelly, to add the additional features of an autonomous shuttle wherein said external display is configured to indicate the presence of a potentially unsafe condition, as taught by Donnelly. The motivation for doing so would be to enhance the safety of autonomous vehicles, as recognized by Donnelly (see col. 4, lines 1-2 and lines 29-30). 
This combination is especially obvious since Kislovskiy and Donnelly are both disclosures that are assigned to Uber and it would be obvious for Uber to combine its own technology in order to improve the safety and operability of its own systems. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the .


Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Ma in further view of Tran in further view of Cosic (U.S. Pat. No. 10,452,974 B1).


Regarding claim 10, Kislovskiy, Ma, and Tran teach the system of Claim 1.
Kislovskiy further teaches:
A system wherein: 
said at least one computer is an Al supercomputer, further comprising: 
a Central Processing Unit complex (see paragraph 0185 and Fig. 18, item 1811 labeled “CPUs.”).
and said autonomous vehicle controller executes on the at least one computer (see paragraph 0185 and Fig. 18, item 1811 labeled “CPUs.” Note that in Fig. 18, the “control commands 1815” are coming out of the processing resources including CPUs 1811.)
Yet Kislovskiy, Ma, and Tran not appear to explicitly further teach: 
A system wherein: 
said computer is an Al supercomputer, further comprising: 
a Graphics Processing Unit, 
an embedded hardware acceleration complex, comprising: 
a programmable vision accelerator, 
a deep learning accelerator, and 
on-chip memory.  
However, Cosic teaches:
A system for requesting a ride from a shuttle wherein: 
said computer is an Al supercomputer, further comprising: 
a Graphics Processing Unit (see Cosic, col. 59, lines 6-11),
an embedded hardware acceleration complex, comprising: 
a programmable vision accelerator (see Cosic, col. 59, lines 7-11 for a visual processing unit, VPU, which is a programmable vision accelerator), 
a deep learning accelerator (see Cosic, col. 59, line 6-14 for various processors that can provide “superior performance in processing operations on neural networks.” A neural network is a deep learning system, therefore, the processors referred to must accelerate this system and are therefore deep learning accelerators), and 
on-chip memory (see Cosic, col. 59, lines 33-51. Note that SRAM is on-chip memory.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, Ma, and Tran to add the additional features of a system wherein: said computer is an Al see col.110, lines 65 through col. 111, line 8.). Note also that in col. 57, lines 5-7, Cosic specifically mentions that the disclosure is intended for autonomous device operation, including, as taught in col. 64, line 37, a vehicle, and, as taught in col. 58, lines 13-14, for use on a supercomputer.
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 15, Kislovskiy. Ma, and Tran teach the system of Claim 1.
Kislovskiy further teaches:
A system wherein: 
said at least one computer comprises:  87
a Central Processing Unit complex (see paragraph 0185 and Fig. 18, item 1811 labeled “CPUs.”).
Yet Kislovskiy, Ma, and Tran not appear to explicitly further teach: 
A system wherein: 
said at least one computer comprises:  87
a Graphics Processing Unit, 
an embedded hardware acceleration complex, comprising: 
a programmable vision accelerator, 
a deep learning accelerator, and 
on-chip memory.  
However, Cosic teaches:
A system wherein: 
said at least one computer comprises:  87
a Graphics Processing Unit (see Cosic, col. 59, lines 6-11),
an embedded hardware acceleration complex, comprising: 
a programmable vision accelerator (see Cosic, col. 59, lines 7-11 for a visual processing unit, VPU, which is a programmable vision accelerator), 
a deep learning accelerator (see Cosic, col. 59, line 6-14 for various processors that can provide “superior performance in processing operations on neural networks.” A neural network is a deep learning system, therefore, the processors referred to must accelerate this system and are therefore deep learning accelerators), and 
on-chip memory (see Cosic, col. 59, lines 33-51. Note that SRAM is on-chip memory.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, Ma, and Tran, to add the additional features of a system wherein: said at least one computer see col.110, lines 65 through col. 111, line 8.). Note also that in col. 57, lines 5-7, Cosic specifically mentions that the disclosure is intended for autonomous device operation, including, as taught in col. 64, line 37, a vehicle, and, as taught in col. 58, lines 13-14, for use on a supercomputer.
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Ma in further view of Tran in further view of Cosic in further view of English et al. (US2018/0060459 A1).


Regarding claim 11, Kislovskiy, Ma, and Tran teach the system of Claim 1.
Kislovskiy further teaches:
A system wherein: 
said dispatch server further comprises:  86
a graphics engine, for simulating a virtual world in which a virtual autonomous shuttle, corresponding to said autonomous shuttle, operates (see paragraph 0034 for a discussion of a “set of scenarios and/or tests” that autonomous vehicle software is put through before being implemented fleet wide. This simulation is carried out on the “simulation engine 260” seen in Fig. 2 and paragraph 0059, which is part of the dispatch server.)
a plurality of graphics processing units, for generating inputs to a plurality of virtual sensors corresponding to said plurality of sensors on said autonomous shuttle (see paragraph 0059 for “simulation configures 274” that are configured by human engineers and are input into the “simulated AV” to test its “responses” including “acceleration, braking, steering, and/or signaling inputs”. See also 0060 for the simulation engine 260 being able to simulate “sensor failures” indicating that the system includes virtual sensors, including some that are so realistic that they fail just like real ones.), 
an autonomous vehicle platform, for receiving said inputs to said plurality of virtual sensors (see paragraph 0059 for the “simulated AV”), and 
a processor configured to determine the virtual shuttle's performance (see paragraph 0060, for the simulation engine 260 outputting “a set of simulation results.” This is the simulated AV’s shuttle performance. For the processor see item 1910 of Fig. 19 and paragraphs 0192-0193).  
Yet Kislovskiy, Ma, and Tran do not explicitly further teach:
A system wherein: 
said dispatch server further comprises:  86
a graphics engine, for simulating a virtual world in which a virtual autonomous shuttle, corresponding to said autonomous shuttle, operates, and
a plurality of graphics processing units, for generating inputs to a plurality of virtual sensors corresponding to said sensors on said autonomous shuttle. 
However, Cosic teaches:
A system wherein: 
said dispatch server further comprises:  86
a graphics engine, for simulating a virtual world in which a virtual autonomous shuttle, corresponding to said autonomous shuttle, operates (see Cosic, col. 59, lines 6-11 for a graphics processing unit. See also col. 89, lines 24-36 for Cosic’s disclosure involving simulation applications.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, Ma, and Tran, to add the additional features of a system wherein: said dispatch server further comprises: 86a graphics engine, for simulating a virtual world in which a virtual autonomous shuttle, corresponding to said autonomous shuttle, operates, as taught by Cosic. The motivation for doing so would be to help identify objects, such as vehicles, including during simulation, as recognized by Cosic (see col.110, lines 65 through col. 111, line 8, and col. 89, lines 24-36). Note also that in col. 57, lines 5-7, Cosic specifically mentions that the disclosure is intended for autonomous device operation, 
Furthermore, English teaches 
a plurality of graphics processing units, for generating inputs to a plurality of virtual sensors corresponding to said sensors on said autonomous shuttle (see English, paragraph 0004 for an autonomous vehicle simulator. See paragraph 0075 for the simulator including multiple GPUs for sensor simulations.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, Ma, Tran, and Cosic, to add the additional features of a system wherein: said dispatch server further comprises:86 a plurality of graphics processing units, for generating inputs to a plurality of virtual sensors corresponding to said sensors on said autonomous shuttle, as taught by English. The motivation for doing so would be to provide high quality low latency graphics for realistic simulations, and thereby promote safe operation of autonomous vehicles, as recognized by English (see paragraph 0002).
These conclusions of obviousness correspond to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

s 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Ma in further view of Tran in further view of Radhakrishnan et al. (US 2016/017515 A1).

Regarding claim 12, Kislovskiy, Ma, and Tran teach the system of Claim 1.
Yet Kislovskiy, Ma, and Tran do not appear to explicitly further teach:
A system wherein: 
said manager client is configured to allow a system operator to set system preferences.
However, Radhakrishnan teaches:
A system wherein: 
said manager client is configured to allow a system operator to set system preferences (see Radhakrishnan, paragraph 0058, for an “administrator of the service system” who can set prices for a ride-hailing system. See paragraph 0058 and Fig. 4C for the price being a price per mile.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, Ma, and Tran, to add the additional features of a system wherein: said manager client is configured to allow a system operator to set system preferences, as taught by Radhakrishnan. The motivation for doing so would be to provide a way for administrators to set prices, as recognized by Radhakrishnan (see paragraph 0058). A company may decide to limit prices, for example, even if it means losing money temporarily in order to keep customers using its app. Although the system in Radhakrishnan can automatically adjust prices within the system itself, the administrator 
This combination is especially obvious since Kislovskiy and Radhakrishnan are both disclosures that are assigned to Uber and it would be obvious for Uber to combine its own technology in order to improve its own systems. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 13, Kislovskiy, Ma, Tran, and Radhakrishnan teach the system of Claim 12.
Yet Kislovskiy, Ma, and Tran do not appear to explicitly further teach:
Everything else in claim 13.
However, Radhakrishnan teaches:
A system wherein: 
said system preferences include at least one of 
average wait time, 
maximum wait time, and 
cost per person mile (see Radhakrishnan, paragraph 0058, for an “administrator of the service system” who can set prices for a ride-hailing system. See paragraph 0058 and Fig. 4C for the price being a price per mile.
further wherein, said processor is configured to compare that performance with at least one of said system preferences (see Radhakrishnan, paragraph 0058, for a “computing device” that can “compare the real-time price with a threshold price,” that is set by an “administrator of the service system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, Ma, Tran, and Radhakrishnan, to add the additional features of system wherein said system preferences include cost per person mile, and further wherein, said processor is configured to compare that performance with at least one of said system preferences, as taught by Radhakrishnan. The motivation for doing so would be to provide a way for administrators to set prices and to institute that administrator’s price when the system-set price exceeds the administrator’s price, as recognized by Radhakrishnan (see paragraph 0058). A company may decide to limit prices, for example, even if it means losing money temporarily in order to keep customers using its app. Although the system in Radhakrishnan can automatically adjust prices within the system itself, the administrator can also adjust prices and fix prices at a limit. This gives the company managers greater control over the system.
This combination is especially obvious since Kislovskiy and Radhakrishnan are both disclosures that are assigned to Uber and it would be obvious for Uber to combine its own technology in order to improve its own systems. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claim 14, Kislovskiy, Ma, Tran, and Radhakrishnan teach the system of Claim 14.
Yet Kislovskiy, Ma, and Tran do not appear to explicitly further teach:
A system for requesting a ride from a shuttle wherein: 
said dispatch server is configured to determine shuttle routes based on said system preferences.  
However, Radhakrishnan teaches:
A system wherein: 
said dispatch server is configured to determine shuttle routes based on said system preferences (see Radhakrishnan paragraphs 0059-0061 for a user having to input correct answers into the user’s device in order to successfully request a ride during times when the real-time price is equal to the threshold. When the user agrees to the price by inputting the correct answers the ride-sharing app determines the route. Furthermore, a great deal of prior art teaches determining routes based on minimizing costs, minimizing trip time, or other user preferences.)   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, Ma, Tran, and Radhakrishnan, to add the additional features of system wherein said dispatch server is configured to determine shuttle routes based on said system see paragraph 0061). A company may decide to limit prices, for example, even if it means losing money temporarily in order to keep customers using its app. Although the system in Radhakrishnan can automatically adjust prices within the system itself, the administrator can also adjust prices and fix prices at a limit. This gives the company managers greater control over the system.
This combination is especially obvious since Kislovskiy and Radhakrishnan are both disclosures that are assigned to Uber and it would be obvious for Uber to combine its own technology in order to improve its own systems. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Ma in further view of Tran in further view of Dicker et al.  (US20170352125A1).

Regarding claim 16, Kislovskiy, Ma, and Tran teach the system of Claim 1.
Kislovskiy further discloses:
A system for requesting a ride from a shuttle wherein: 
said at least one traveler application includes at least one traveler mobile application (see Fig. 3, item “service app 375” on “user devices 370” and paragraph 0069), and 
said traveler mobile application is configured to allow a traveler to select 
a destination (see Fig. 13, item 1314). 
Yet Kislovskiy, Ma, and Tran do not appear to explicitly further teach:
A system wherein: 
said traveler mobile application is configured to allow a traveler to select: 
a destination and 
requested time for pickup. 
However, Dicker teaches:
A system wherein: 
said traveler mobile application is configured to allow a traveler to select: 
a destination (see Dicker, Fig. 4E, Offer Window 420, and paragraph 0069) and 
requested time for pickup (see Dicker, Fig. 4E, Offer Window 420, and paragraph 0069). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, Ma, and Tran, to add the additional features of system wherein said traveler mobile application is configured to allow a traveler to select at least one of: a destination and requested time for pickup, as taught by Dicker. The motivation for doing so would be to schedule rides in advance. 

This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 17, Kislovskiy, Ma, Tran, and Dicker teach the system of Claim 16.
Yet Kislovskiy, Ma, and Tran not appear to explicitly further teach:
The system wherein: 
said traveler mobile application is configured to allow a traveler to select a destination and requested time for pickup by voice command.  
However, Dicker teaches:
The system wherein: 
said traveler mobile application is configured to allow a traveler to select a destination and requested time for pickup by voice command (see Dicker, paragraph 0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, Ma, Tran, and Dicker, to add the additional features of system wherein said traveler mobile application is configured to allow a traveler to select a destination and requested time see Dicker, paragraph 0061).
This combination is especially obvious since Kislovskiy and Dicker are both disclosures that are assigned to Uber and it would be obvious for Uber to combine its own technology in order to improve its own systems. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Ma in further view of Tran in further view of Tolkin et al. (US2017/0169535 A1).

Regarding claim 18, Kislovskiy, Ma, and Tran teach the system of Claim 1.
Yet Kislovskiy, Ma, and Tran do not appear to explicitly further teach:
A system wherein: 
said at least one traveler application includes at least one traveler mobile application, and said at least one traveler application is configured to display the location of a nearest shuttle stop. 
However, Tolkin teaches:
  A system wherein: 
said at least one traveler application includes at least one traveler mobile application, and said at least one traveler application is configured to display the location of a nearest shuttle stop (see Tolkin, paragraphs 0018 for a system that scores eligible pickup locations based on location of a client. See paragraphs 0042-0043 for the scores being related to the shortest trip time and estimated time to reach the pickup location. See paragraph 0026 for walking time to the pickup location being related to the pickup as measured in terms of the standard walking rate (i.e. the quickest location for the requester to get to is the closest one geographically). See paragraph 0017 for the shuttle picking up more than one rider from the same predetermined stop. See paragraphs 0015 and 0056 and Fig. 6E for the mobile application providing directions to the shuttle stop to the trip requestor.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, Ma, and Tran, to add the additional features of system wherein said at least one traveler application includes at least one traveler mobile application, and said at least one traveler application is configured to display the location of a nearest shuttle stop, as taught by Tokin. The motivation for doing so would be to provide the short trip possible for the user, as recognized by Tolkin (see, paragraph 0042).
This combination is especially obvious since Kislovskiy and Dicker are both disclosures that are assigned to Uber and it would be obvious for Uber to combine its own technology in order to improve its own systems. 
KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Ma in further view of Tran in further view of Donnelly in further view of Hollis et al. (US2015/0336502 A1).

Regarding, claim 24, Kislovskiy, Ma, Tran, and Donnelly teach, the autonomous shuttle of Claim 23
Yet Kislovskiy, Ma, Tran, and Donnelly do not appear to explicitly further teach: 
An autonomous shuttle wherein 
said potentially unsafe condition comprises at least one of: a pedestrian walking behind said shuttle, or a car passing said shuttle.  
However, Hollis  teaches:
An autonomous shuttle wherein: 
said potentially unsafe condition comprises at least one of: a pedestrian walking behind said shuttle, or a car passing said shuttle (this claim limitation is supported by at least paragraph 00265 and paragraph 00263 of the instant application. See Hollis, paragraph 0034 for a display on a vehicle, see paragraph 0035 for the vehicle identifying an pedestrian in front of the vehicle and displaying to the pedestrian that the autonomous vehicle recognizes it. See paragraph 0030 for this also applying to a vehicle)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, Ma, Tran, and Donnelly, to add the additional features of an autonomous shuttle wherein said potentially unsafe condition comprises at least one of: a pedestrian walking behind said shuttle, or a car passing said shuttle, as taught by Hollis. The motivation for doing so would be to enhance the safety of autonomous vehicles, as recognized by Hollis (see paragraph 0003). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Allowable Subject Matter
Claims 20, 39, and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 20 recites:
The autonomous shuttle of Claim 19, wherein said intended autonomous operations comprise stopping at a next shuttle stop.  

Claim 20 is dependent on claim 19. Claim 19 recites in part an autonomous vehicle that generates “intended autonomous operations…in response to…sensing whether passengers are sitting or standing within the passenger compartment”. Claim 20 builds on this by specifically teaches that the “said intended autonomous operations [of claim 19] comprise stopping at a next shuttle stop.” This is not in the prior art of record. 
Ma teaches starting a vehicle when the camera sensor indicates all passengers are seated. Ma also teaches keeping a vehicle stopped if some passengers are still standing. But Ma does not teach bringing a vehicle to a stop, nor does Ma teach doing so in response to detecting passengers have stood up. 
Tran teaches in paragraph 0033 a camera that can detect if passengers want to get off at the next stop. The camera even detects passengers not only standing up but moving toward the door and interprets that as an indication that the passenger wants to exit. But nothing in Tran indicates that the train will do anything but stop at the next stop, no matter what. The train does not skip stops if no passengers indicate they want to get off. 
Li (CN101332820A) teaches a system that detects whether passengers are standing using an infrared sensor or other type. When the passengers are seated, the system alerts a human “chauffeur” to start the movement of the train. Nothing is taught about stopping the train in relation to detecting passengers standing, which makes 
Andersson et al. (WO 2015041595 A1) teaches on page 9 a bus driver who can be made aware through a display 172 how the driver is doing with respect to speed changes, direction changes, brake events, etc., as it relates to the number of passengers and whether they are sitting or standing. But nothing in the disclosure teaches an autonomous vehicle, much less a vehicle that stops based on detecting a standing posture of a passenger. The disclosure of Andersson is directed to helping a driver not drive aggressively when there are passengers in the bus, especially if they are standing. Yet an autonomous vehicle would probably not need this information because the vehicle is autonomously controlled, not controlled by a human driver. It’s possible that the suggestion in Andersson that the presence of standing passengers could be related to changing the “brake events” of a vehicle might be related to claim 20 of the present application, but the combination is not obvious. Specifically “stopping at the next shuttle stop” is different from a mere “brake event,” which doesn’t suggest stopping at a specific next stop. Furthermore, a human driver is different from an autonomous one. 
Overall, a camera that detects whether passengers are sitting or standing is fairly rare in the art. Adding a neural network to this makes it even more rare. Cameras may prohibit a train from moving until passengers are seated. But the prior art of record does not teach a camera that causes a vehicle to stop at the next stop when the camera detects passengers have stood up. 


The system of claim 1 wherein the autonomous vehicle controller selects not to provide a notification to a passenger who has asked to get off at a next stop in response to determining that the passenger has already stood up and moved towards the passenger door.  
	Support for this claim is not found in the Provisional Specification, filed Feb. 26, 2018. The specification filed Feb. 26, 2019 does support this claim in paragraph 0033.
	Kobayashi et al. (JPH0865804A) teaches providing vibrations on a train seat for each passengers individually based on what stop that passenger wants. The system knows this because the train is a long distance train and the seat numbers are assigned. If a passenger does not get up from his seat, an alarm will sound and the conductor will wake the passenger. But nothing is taught about the clause “and moved towards the passenger door.” Passengers on long distance trains can get up for many reasons, not just to get off at the next stop. Claim 39 teaches that the passenger not only has to get up, but also must move toward the door for the reminder notification not to be issued. This is different from Kobayashi. 
Tran teaches in paragraph 0033 recognizing that a passenger has not only stood up but also has moved to the door. Yet Tran teaches nothing about this being related to notifications being issued.
Arquero et al. (US2019/0236322 A1) teaches in Fig. 2, step 210; and paragraph 0034, only making announcements that are relevant to the passengers in the car. If passengers will not be getting off at the next stop the next stop will not be announced. Yet this is not related to whether the passengers are sitting or standing. Paragraph 0032 
Overall, detecting that a passenger has not only stood up but has also moved to the door is pretty unusual in the art. Tying that to whether or not a notification should be given is not in the prior art. 
Claim 46 is substantially similar to claim 39 and is potentially allowable for the same reasons. 

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/DONALD J WALLACE/Primary Examiner, Art Unit 3665